 

 

¥

oad
: lg

‘S ae : . . : ra

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modifiedys | oa : . . Page [ of I

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
ve . (For Offenses Committed On or After November I, 1987)
Luis Alberto Hernandez-Lopez | ~ Case Number: 3:19-mj-24524

 

Benjamin J. Cheeks

 

Defendant's Att . ei = eas REL
ejendant's Attornes i i ( iene t )

ae if
fain Ese ay

 

REGISTRATION NO, 91854298

THE DEFENDANT: a | DEC 06 2019
pleaded guilty to count(s) 1 of Complaint

 

 

 

 

: . ; CoEAR ta aT rT CR]
oO was found guilty to count(s) . Bo UT Hi RN OISTRIC t a GAL Or

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

ny
tg Lat
oH WaT ¥

 

 

 

- Title & Section Nature of Offense . , Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
1 The defendant has been found not guilty on count(s) .
C) Count(s) - dismissed on the motion of the United States.
IMPRISONMENT

_ The defendant is hereby committed to the custody 0 of the United States Bureau of Prisons to be
imprisoned for a term of:

4 TIME SERVED Oo : days

x Assessment: $10. WAIVED. & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
C Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days.
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Thursday, December 5, 2019
Date of Imposition of Sentence

Received UULPS | SS Lp dst

DUSM | HONORABLE F, A. GOSSETT I
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy a. 3:19-mj-24524
